The offense is false swearing; punishment fixed at confinement in the penitentiary for a period of three years.
We have no brief for the appellant. The indictment appears regular. A number of purported bills of exception are copied in the record. None of them, however, are certified, nor is the purported statement of facts signed by either counsel or the judge trying the case.
The facts heard not being before us, nor the rulings of the court authenticated so that they can be considered, the judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.